Citation Nr: 0532197	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1960, and from July 1961 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a back disability.  He responded by filing an October 
2001 Notice of Disagreement, and was sent a November 2002 
Statement of the Case by the RO.  The veteran then filed a 
January 2003 VA Form 9, perfecting his appeal of this issue.  
In January 2002, the veteran testified at a personal hearing 
before a decision review officer.  On his January 2003 VA 
Form 9, the veteran also requested a personal hearing before 
a member of the Board, but withdrew his hearing request prior 
to any such hearing being held.  

The Board issued a decision in May 2005 which denied the 
veteran's claim.  However, the Board has since learned that 
the decision was not based on all evidence which had been 
submitted by the veteran.  An appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or his or her representative, or on the Board's own 
motion.  See 38 C.F.R. § 20.904 (2005).  A concurrently 
issued Vacatur Order has vacated the May 2005 decision.  The 
vacated Board decision is replaced by the following decision.   

The veteran was also denied entitlement to service connection 
for a right hip disability within the RO's July 2001 rating 
decision, and he filed a timely Notice of Disagreement 
regarding that determination.  However, because he 
subsequently submitted a written and signed withdrawal of 
that Notice of Disagreement, the issue of entitlement to 
service connection for a right hip disability is no longer 
before the Board.  38 C.F.R. § 20.204 (2005).  




FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's current back disability did not result from 
disease or injury during military service, and arthritis was 
not manifested within a year thereafter.  


CONCLUSION OF LAW

The criteria for the award of service connection for a back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminates the requirement that a claimant 
submit evidence of a well-grounded claim.  The law also 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also notification provisions contained 
in this law which require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted law, and the 
requirements of the law and regulations have been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  By virtue of the November 2002 Statement of 
the Case, the various Supplemental Statements of the Case, 
and February 2001 and October 2001 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Mountain Home and 
Johnson City, TN, and these records were obtained.  Pertinent 
medical treatment records have also been obtained from the 
Social Security Administration.  The veteran has presented a 
medical opinion from his treating physician.  Finally, 
private medical records have also been obtained, as indicated 
by the veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent a VA medical examination in conjunction with his 
claim; for these reasons, his appeal is ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in July 2001, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and the 
passage of the VCAA, the RO provided notice to the veteran of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain, as has already been discussed above.  
Finally, the veteran's claim was adjudicated on several 
occasions, most recently in March 2004, in light of the 
additional development performed subsequent to February 2001.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

The veteran seeks service connection for a back disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, when certain 
statutorily-specified disabilities, such as arthritis, are 
manifest to a compensable degree within a specified time 
period after service separation, service connection for such 
a disability will be presumed.  38 U.S.C.A. §§ 1112, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

In September 1958 during active military service, the veteran 
sought treatment for a strain of the low back following heavy 
lifting on the flight line.  Myositis of the paravertebral 
muscles of the back was diagnosed, and he was briefly 
hospitalized.  On his November 1960 service separation 
medical examination, no abnormalities of the back were noted.  
When the veteran was again examined for service re-entrance 
in July 1961, he denied any bone or joint disabilities.  His 
May 1962 service separation medical examination was also 
without abnormalities of the back.  

Subsequent to service, the veteran did not seek professional 
medical treatment for a back disability until many years 
after service.  In December 1993, he was treated at a private 
hospital for back pain following an accident at work.  X-rays 
revealed degenerative joint disease of the thoracic spine, 
and he was given medication for his pain.  He continued to 
receive periodic private medical treatment thereafter for 
back pain, and in the mid 1990's, he began seeking similar VA 
treatment.  A June 2000 VA X-ray of the veteran's lumbosacral 
spine revealed degenerative changes as well as possible disc 
space spurring and narrowing.  A February 2003 VA X-ray 
confirmed spondylosis of the lumbosacral spine.  

At his January 2002 personal hearing, the veteran stated that 
he experienced chronic back pain following military service.  
He also submitted lay statements from acquaintances 
confirming the veteran's reports of back pain since the 
1960's.  

A note dated in January 2004 from the veteran's private 
physician, Sheryl Pack, M.D., contains the following 
statement:

After review of [the veteran's] medical records, it 
is my opinion that his back condition was as likely 
as not to have started while he was in the service.

In January 2004, the veteran was afforded a VA medical 
examination to determine the onset of his current back 
disorder.  He reported a history of back pain following his 
first period of military service, with a subsequent post-
service injury to his leg in 1983 while on the job.  He had 
used a cane ever since this injury.  After physically 
examining the veteran, the VA examiner diagnosed spondylosis 
of the thoracic and lumbosacral spine, confirmed by X-ray.  
The examiner also determined that the veteran's current 
diffuse disease of the spine was "not likely related to back 
strain sustained in the military in 1958."  

After reviewing the totality of the record, the Board finds 
that the preponderance of the evidence is against the award 
of service connection for a back disability.  The Board notes 
first that the veteran has established current disabilities 
of the thoracic and lumbosacral spine, diagnosed as 
degenerative disc disease and spondylosis.  These current 
disabilities are confirmed by the both the private and VA 
medical evidence, and are accepted by the Board.  However, in 
order for service connection to be warranted, the veteran 
must establish that these disabilities began during active 
military service, or manifested to a compensable degree 
within a year thereafter.  

The veteran has himself alleged that he has a current back 
disability which was first incurred during active military 
service.  He has also submitted statements from various lay 
persons indicating a history of back pain since the veteran's 
service period.  Coming from lay persons, these assertions 
regarding medical diagnosis, causation, and etiology are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  They are competent, however, to the extent they 
represent recollections of the veteran's complaints as 
expressed to their various authors.  As such, they are 
weighed against the history given by the veteran in 1997 for 
Social Security Administration disability purposes.  It was 
recorded at that time that he had "injured his back in 1983, 
but continued to work."  In the narrative supporting the 
Social Security Administration determination he was said to 
have a "long history of back pain dating back to 1983."  
The Board finds that the Social Security Administration 
materials are more persuasive than the more recent lay 
statements, as they reflect the history given by the veteran 
at a time long before the instant claim.

The Board notes that the record contains two competent 
medical opinions regarding the etiology of the current back 
disorder, both dated in January 2004.  The opinion from a VA 
physician weighs against the claim, while the opinion from 
the veteran's private physician tends to support the claim.  
The Board concludes that the VA opinion is more credible as 
it is more consistent with the veteran's contemporaneous 
service medical treatment records and the absence of 
continuity of symptoms or treatment for many years after 
service.  While the veteran was treated for a back strain 
during military service in 1958, he was negative for any 
abnormalities of the back on service separation in November 
1960.  When he returned to active military service in July 
1961, he was again without any disabilities of the back on 
physical examination, and no such disabilities were noted on 
his second service separation examination in May 1962.  
Thereafter, he did not seek treatment for a back disability 
for many years.  

Thus, a chronic disorder is not shown to have existed during 
service.  The evidence suggests the veteran's 1958 back 
injury was acute and transitory, without any permanent 
residuals.  Later back injuries was sustained in 1983 and 
1993, according to the evidence of record.  Only subsequent 
to the second post-service injury did the veteran obtain 
frequent treatment for back pain.  When he was examined by a 
VA medical examiner in January 2004, the examiner determined 
the veteran's current diffuse disease of the spine was "not 
likely related to back strain sustained in the military in 
1958."  Although the veteran's private doctor gave a 
contrary opinion and stated that the veteran's current 
problems with his back started during service, the private 
doctor did not offer an explanation for that opinion, and did 
not address the occurrence of the post-service back injuries.  
A bare conclusory opinion without an explanation of the basis 
for the opinion is not adequate to support the claim and is 
considered purely speculative.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

Overall, the preponderance of the evidence is against the 
award of service connection for a back disability, as the 
most credible medical evidence shows that a chronic back 
disorder was not present during service, arthritis of the 
back was not manifest within a year after separation from 
service, and a current back disorder is not related to any 
event or injury during service.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a back disability is 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


